DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 7 and 20 are objected to because of the following informalities:  
Claim 6, line 1, term “authorization status” should be – the authorization status--.
Claim 7, line 1, term “authorization status” should be – the authorization status--.
Claim 20, line 1, term “authorization status” should be – the authorization status--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 9-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US Pub 2009/0174633) in view of Tholen et al. (US Pub 2016/0379426).
As of claims 1, 15 and 21, Kumhyr discloses a security system, comprising: 
a first security badge having a visual portion that varies according to signals provided to the first security badge (via badge 300 comprising display 302 that varied according to signals provided by a computing device 404; see paragraphs [0023] and [0028]); and 
an authorization server that periodically provides signals to the first security badge while the first security badge remains in a controlled zone (via computing device 404 periodically changing the appearance of identity information displayed on the display, in terms of “controlled zone” computing device 404 and badge communicate via wireless communication so they have to be in range in order to communicate which could be interpreted as a controlled zone; see paraqgrpah [0028]), the signals varying independently of reader access of the first security badge (nor reader or its relation to the security badge or controlled zone is mentioned in claim, so the claim limitation is not given a patentable weight. Further in the system of Kumhyr the computing device 404 updates/modifies information on the badge independently of any reader access by the badge; see paraqgrpah [0028]).  
Kumhyr discloses that the computing device can periodically change information on the badge, so in this case either the computing device 404 or the badge will initiate 
Tholen discloses a security badge comprising a display, displaying information that varies according to signals provided to the badge (via dynamic badge 12; see fig. 1; also see abstract). Tholen further discloses that a query of an update is sent from the badge 12 to a server 14 and server 14 sends update to the badge while the badge is on a company premise (controlled zone; see paragraphs [0037], [0049] and [0054]).
From the teaching of Tholen it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kumhyr to include the function of querying a server by a badge for update as taught by Tholen in order to keep the information at the badge up to date. 
As of claims 2 and 16, Tholen discloses that the first security badge is read by a reader only in connection with initial entry into the controlled zone (Tholen discloses that the badges are read by reader to access a building indicating that the badge could be used only in connection with initial entry).
As of claims 3 and 17, Kumhyr discloses that authorization of a user of the first security badge varies while the user remains in the controlled zone (via indicating access level (level 1, 2, etc.) on the display of the badge; see paraqgrpah [0023]).  
Tholen further discloses that the badge 12 is dynamically updated while the user is in the building (see paragraphs [0054]-[0060]).


As of claims 5 and 19, Kumhyr discloses that the additional information includes name and authorization status of the user (via displaying name and access level information; see fig. 3).  
Tholen further discloses displaying name and authorization status of the user (see paraqgrpah [0075]).
As of claims 6 and 20, Kumhyr discloses that authorization status of the user is indicated by at least one of: a watermark superimposed on the image of the user, a word or phrase dynamically provided on the first security badge, dimming the image of the user, dimming the first security badge, a strikethrough superimposed on the image of the user, an LED provided on the first security badge, or a background color of the first security badge (via displaying user’s image and authorization access level; see fig. 3; also see paraqgrpah [0007]).  
Tholen further discloses when a user is in an authorized area part of the display can display a message, e.g., "authorized" (or the like) or the display 50 on the badge 12 can have a specific color, e.g., green (see paraqgrpah [0075]). 
As of claim 9, Tholen discloses that the query from the first security badge to the authorization server includes location information indicating a location of the first security badge (via query/trigger message including badges 12 location information; see paragraphs [0048]-[0049]).  

As of claim 11, Kumhyr discloses second security badge provided in the controlled zone (via employees using badges 300; see paraqgrpah [0004]). Tholen discloses multiple dynamic badges 12 (see fig. 1).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US Pub 2009/0174633) in view of Tholen et al. (US Pub 2016/0379426) and further in view Gravelle et al. (US Pub 2001/0102156).
As of claim 7, combination of Kumhyr and Tholen discloses all the limitations of the claimed invention as mentioned in claim 4-6 above, Tholen discloses that when a user is in an authorized area part of the display can display a message, e.g., "authorized" (or the like) or the display 50 on the badge 12 can have a specific color, e.g., green (see paraqgrpah [0075]), however it does not explicitly discloses authorization status of the user is indicated by a sound provided by the first security badge.  
Gravelle discloses an "RFID tag” with a "visual and audible tag status indicator" (see the abstract), where Figure 1 and paragraph 20 illustrate the coupled LED-audio-indication for the case of occupancy status signaling. Note that Gravelle also mentions that the "LEDs can indicate whether the tag is valid" (see paragraph 19).
From the teaching of Gravelle it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Kumhyr 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US Pub 2009/0174633) in view of Tholen et al. (US Pub 2016/0379426) and further in view Cazanas et al. (US Pub 2014/0043141).
As of claim 8, combination of Kumhyr and Tholen discloses all the limitations of the claimed invention as mentioned in claim 1 above, Tholen further discloses that the dynamic badge queries the server using an access point 16 (see fig. 1), however it does not explicitly disclose that  the first security badge queries the authorization server using a smartphone. 
	Cazanas discloses an authentication system, wherien a smartphone (103) retrieves data from a badge 105 and transmit the data to a server (see fig. 1; also see abstract).
	From the teaching of Cazanas it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Kumhyr and Tholen to include the function of using a smartphone to communicate data from the badge to the server as taught by Cazanas in order to reduce communication circuitry on the badge.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr (US Pub 2009/0174633) in view of Tholen et al. (US Pub 2016/0379426) and further in view of Lupoli (US Pub 2018/0032771).

Lupoli discloses a security system comprising a plurality of tags 102 wherein the plurality of tag send and receive data to each other (see paraqgrpah [0042]). Lupoli further discloses that a security personnel’s tag can indicate the status of the visitor tags (see paragraphs [0096]-[0097]), who are in, entering or approaching a restricted area. Hence Lupoli discloses the concept of using tags (badges) to communicate authorization status among each other (see paragraphs [0085]-[0086]).
From the teaching of Lupoli it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Kumhyr and Tholen to include the function of tags/badges communication with each other in order to perform authorization at a local level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McMahan et al. (US Pub 2017/0229071) discloses a dynamic identification badge for presentation of visual information relating to an accurate identity of a person.
Komatsu (US Pub 2006/0219778) discloses a system including first and second IC cards and a host device adopts a communication mode in which the host device 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NABIL H SYED/           Primary Examiner, Art Unit 2683